Citation Nr: 1039073	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-concussion 
syndrome with dizziness and headaches.

2.  Entitlement to service connection for an acquired psychiatric 
disorder claimed as major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and KH




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
July 2008, the Veteran and KH testified at a hearing before the 
undersigned at the RO.  In October 2008, the Board, among other 
things, remanded the above two issues for further development. 

In September 2009, the Board requested a medical opinion from a 
neurologist with the Veteran's Health Administration (VHA).  In 
October 2009, the Board received the requested opinion.  In June 
2010, the Board notified the Veteran of the VHA opinion and gave 
him 60 days to reply.  More than 60 days has elapsed since the 
Veteran was notified of the VHA opinion and no reply has been 
received from him.  Therefore, VA adjudication of the appeal may 
go forward.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that current post-concussion syndrome with 
dizziness and headaches are related to service.

2.  The preponderance of the competent and credible evidence is 
against finding that current acquired psychiatric disorder 
claimed as major depression is related to service.


CONCLUSIONS OF LAW

1.  Post-concussion syndrome with dizziness and headaches was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A psychiatric disorder claimed as major depression was not 
incurred in or aggravated by active service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that in letters dated in October 2003, July 
2004, and August 2004, prior to the October 2004 rating decision, 
along with the letters dated in July 2005, March 2006, and 
November 2008 the Veteran was provided with notice that fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and effective 
dates as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the Veteran was not provided adequate VCAA notice 
prior to the adjudication of his claims, providing him such 
notice in the above letters, followed by a readjudication of the 
claims in the April 2009 supplemental statement of the case 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the above 
letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims after reading the above letters as 
well as the rating decision, the statement of the case, 
supplemental statements of the case, and Board remand.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service personnel records in 
full compliance with the VCAA and the Board's October 2008 remand 
instructions.  See 38 U.S.C.A. § 5103A(b); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
appellant).  The record also shows that the Veteran was afforded 
post-remand VA examinations in December 2008 and January 2009 
which along with the October 2009 VHA are adequate to adjudicate 
the claims and satisfy the Board's October 2008 remand 
instructions because, after a review of the record on appeal 
and/or an examination of the claimant, the healthcare 
professional provided medical opinions as to the origins or 
etiology of the claimant's post-concussion syndrome with 
dizziness and headaches as well as acquired psychiatric disorder 
which opinions were based on citation to relevant evidence found 
in the claims files.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Soyini, 
supra.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has post-concussion syndrome with 
dizziness and headaches as well as an acquired psychiatric 
disorder claimed as major depression due to the head injuries 
with concussions he sustained while on active duty.  
Specifically, he has alternatively cited two instances wherein 
this occurred, once when he was in a vehicular accident and 
another when he was hit on the head by military police officers 
(MPs).  

In this regard, on a VA Form 21-526 filed in 1992, the Veteran 
referred to having hit his head in February 1969 and experienced 
a concussion due to a vehicular accident.  He said he had been 
treated for the head injury at Camp Casey, Korea for the injury.  
The Veteran subsequently provided a detailed discussion of the 
incident on a VA Form 21-4176, dated in February 1992.  He 
indicated that he had been working as a mail carrier out of Camp 
Casey, and had already delivered to a nearby Camp Howard and was 
returning to the motor pool to prepare his jeep for the next day, 
on February 1, 1969.  He was on a narrow dirt road and had to 
swerve to avoid hitting another vehicle, causing his 5-ton jeep 
truck to go into a culvert.  He was thrown from the jeep he was 
driving and then taken by the driver of the other vehicle to the 
dispensary at Camp Howard.  He was seen there and released to the 
Camp Casey facility where he was kept for two days and treated 
for a concussion.  At his personal hearing before the undersigned 
the Veteran once again confirmed the above details of these 
injuries.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including a psychosis, will be presumed to have been incurred in 
service if it was manifested to a compensable degree within the 
first year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records show notations, without details, of several 
dispensary visits including one on February 6, 1968, and another 
in early June 1969.  Moreover, service treatment records also 
document in late 1969 and early 1970 complaints of headaches.  
Additionally, a June 1992 formal VA Line of Duty (LOD) 
determination is of record dated in June 1992 to the effect that 
the alleged February 1969 motor vehicle accident was in the LOD.  
In addition, a summary Insert Sheet to a Department of the Army 
(DA) Form 20, Record of Court-Martial Conviction(s), shows that 
the Veteran was formally charged and ultimately reprimanded for 
encounters that involved one or more MP's while in Korea and the 
incident in May 1969 involved an MP being pushed through a 
window.  Furthermore, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was struck 
in the head by MPs as well as about his striking his head during 
a motor vehicle accidents.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he sustained head traumas while on active duty.  

However, while the Veteran's service treatment records document 
problems with headaches, these headaches were attributed to head 
colds and not head traumas.  Moreover, the Veteran's service 
treatment records, including his February 1970 separation 
examination, do not document the Veteran's treatment following 
any head trauma and are otherwise negative for complaints, 
diagnoses, or treatment for  post-concussion syndrome with 
dizziness and/or headaches or any acquired psychiatric disorder.  
In this regard, the Board finds the service treatment records, 
which are negative for complaints, diagnoses, or treatment for 
post-concussion syndrome with dizziness and headaches and an 
acquired psychiatric disorder more credible than the Veteran's 
claims that he had such problems while on active duty.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for post-concussion syndrome with dizziness 
and headaches and an acquired psychiatric disorder claimed as 
major depression based on in-service incurrence must be denied 
despite the fact that the Veteran sustained head trauma while on 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable psychosis within one year of his 
separation from military service in 1970.  Accordingly, 
entitlement to service connection for an acquired psychiatric 
disorder claimed as major depression on a presumptive basis must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1970 and first 
complaints and/or diagnosis for a post-concussion syndrome in 
1992 (see VA examination dated in June 1992) and an acquired 
psychiatric disorder in 1998 (see mental health evaluation from a 
county jail dated in October 1998) to be compelling evidence 
against finding continuity.  (Parenthetically, the Board notes 
that while 1999 private treatment records note a history of an 
acquired psychiatric disorder since the Veteran was 44 years of 
age, the record does not show the claimant being diagnosed with 
an acquired psychiatric disorder prior to 1998.)  Put another 
way, the over 20 year gap between the Veteran's discharge from 
active duty and the first evidence of either of the claimed 
disorders weighs heavily against his claims.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with dizziness, headaches, and feeling depressed 
since service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's representative and KH are competent to give evidence 
about what they observe.  However, upon review of the claims 
folders, the Board finds that the Veteran's, KH's, and the 
representative's assertions that the claimant has had his current 
problems since service are not credible.  In this regard, the 
Veteran and his representative's claims are contrary to what is 
found in the in-service and post-service medical records 
including the February 1970 separation examination and the 
records documenting his post-service treatment following a head 
injury at work in August 1986.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
either of the claimed disorders for decades following his 
separation from active duty, than the Veteran's, KH's, and his 
representative's claims.  Therefore, entitlement to service 
connection for post-concussion syndrome with dizziness and 
headaches and an acquired psychiatric disorder claimed as major 
depression based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's post-concussion syndrome with dizziness and 
headaches and/or an acquired psychiatric disorder claimed as 
major depression and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  

As to the Veteran's post-concussion syndrome with dizziness and 
headaches, the Board notes that the June 1992 VA examiner, after 
the Veteran recounted his in-service history of a jeep incident 
with concussion as well as complained of problems with dizziness, 
headaches, slight confusion, and possible jerking movements, 
since that time, concluded that the appellant had post concussion 
syndrome.

On the other hand, the December 2008 VA examiner, after a review 
of the entire record on appeal and an examination of the 
claimant, opined as follows:

It is unlikely that the Veteran's minor 
head injury suffered during his time in 
Korea in the 1960's has caused these 
headaches.  A review of the claims file 
record reveals that the Veteran has 
described at least two . . . head injury 
scenarios, one in which he was driving a 
truck and was thrown out of it, and another 
one when he was struck by a MP.  I could 
not confirm these from reading of the 
service medical records or of the other 
records in the claims file.

The Veteran's schizophrenia, which can 
cause fragmentation of thinking, could 
explain this . . .  

Similarly, in the October 2009 VHA, it was opined as follows:

There is no evidence in the record that the 
Veteran suffered any concussions during the 
service period.  There is no documentation 
to support his claim of two vehicular 
accidents while in Korea.  The 
documentation does support his claim of 
multiple altercations with MPs, but at most 
suggests that he injured an MP, rather than 
the reverse.

If one does accept his claim of the 
injuries themselves without documentation, 
there is still the lack of any 
documentation of medical care received for 
head injuries, headaches, dizziness, or 
depression while in Korea or in the decades 
following his active duty.  Thus, any 
subsequent medical care for these symptoms 
in the late 80's and 90's seem more likely 
to be due to injuries or problems in the 
intervening years rather than due to any 
undocumented concussion while in service.

Thus, it is unlikely that the Veteran has 
residuals from in-service concussions or 
other injuries.  

The Board does not find the June 1992 VA opinion to be competent 
and credible because it was based on an inaccurate factual 
history provided by the Veteran (i.e. his being in a jeep 
accident in-service when no documentation of this accident is 
found in his service records).  See Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion is 
inadequate when it is unsupported by clinical evidence); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on 
an inaccurate factual premise is not probative); Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims file, 
an opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  On the other 
hand, the Board finds competent and credible the December 2008 VA 
examiner's opinion and the October 2009 VHA opinion which, after 
assuming for the sake of argument that the Veteran sustained some 
type of head trauma while on active duty, that his current 
problems were not caused by his military service.  The Board has 
reached this conclusion because these opinions were not only 
based on a history provided by the Veteran but based on a review 
of the record on appeal, including the in-service records, and/or 
an examination of the claimant.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."). 

As to the Veteran's acquired psychiatric disorder claimed as 
major depression, the Board notes that the October 2009 VHA 
examiner opined, for reasons explained above, that it was not 
caused by his military service.  Similarly, the January 2009 VA 
examiner opined that the Veteran's psychiatric disorder was not 
caused by his military service.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  The January 2009 VA examiner in reaching the above 
conclusion cited to the fact that, while the Veteran had a long 
history of antisocial actions and has been diagnosed with, among 
other things, schizophrenia, there is no clear record of its 
onset before the late 1980's at its earliest despite the 
appellant's claim's to the contrary.  It was also opined that the 
Veteran was not an accurate historian and his psychiatric 
disorders were not fully apparent until he got involved with the 
prison system years after his separation from military service.  
Lastly, it was noted that "[t]here is apparently a strong 
predisposition for mental illness due to the [Veteran's] family 
history of such, but onset of the mental illness appears to have 
been triggered by increasing stressors which occurred in the 
1980's and 1990's." 

As to the Veteran's and his representative's assertions that the 
claimant's post-concussion syndrome with dizziness and headaches 
and an acquired psychiatric disorder claimed as major depression 
were caused by his military service, including his in-service 
head traumas, the Board finds that these condition may not be 
diagnosed by their unique and readily identifiable features 
because special medical training is required and therefore the 
presence of the disorders is a determination "medical in 
nature" and not capable of lay observation.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that the 
post-concussion syndrome with dizziness and headaches and the 
acquired psychiatric disorder claimed as major depression were 
caused by service are not credible.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board 
also finds more credible the opinions by the medical experts at 
the VA examinations and the VHA that his post-concussion syndrome 
with dizziness and headaches and acquired psychiatric disorder 
claimed as major depression were not caused by his military 
service than these lay claims.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for post-concussion syndrome with dizziness and 
headaches and an acquired psychiatric disorder claimed as major 
depression are not warranted based on the initial documentation 
of the disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for post-
concussion syndrome with dizziness and headaches and an acquired 
psychiatric disorder claimed as major depression.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for post-concussion syndrome with dizziness 
and headaches is denied.

Service connection for an acquired psychiatric disorder claimed 
as major depression is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


